Citation Nr: 0622777	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity.

2.  Entitlement to service connection for a disability 
manifested by internal bleeding.

3.  Entitlement to service connection for a poor memory.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to service connection for a scar of the left 
lung.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for residuals of 
surgery of the neck.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for insomnia.

10.  Entitlement to service connection for residuals of a 
back injury.

11.  Entitlement to service connection for residuals of an 
injury of the left hip.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from  July 1981 to July 1984

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of January 2002 and 
later by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, regional office (RO).  The issues were denied by 
the Board in a decision of April 2005.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2005 Joint Motion 
to the Court, the VA Secretary and the veteran, through an 
attorney, requested that the Board's decision be vacated and 
the case be returned to the Board for further action.  The 
Court granted that motion later in December 2005.  The case 
has now been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties noted that in an August 2001 
letter, the RO informed the appellant that it had requested 
her Social Security Administration (SSA) records.  However, 
other than a December 2000 Social Security examination report 
submitted by the veteran, the claims file does not appear to 
contain any records from that organization, and there is no 
indication that the SSA responded to any VA request for such 
records.  The parties agreed that the Board's failure to 
address this matter amounted to a breach of the VA's duties 
to the appellant.  

The Board concludes that VA has an additional duty to assist 
with the development of evidence, as VA has not obtained 
evidence from the SSA regarding the veteran's claim for 
benefits administered by that agency.  Efforts to obtain such 
records should be accomplished.  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and SSA records.  See Counts v. Brown, 6 
Vet. App. 473 (1994).  Thus, the Board must obtain all of the 
records pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2005).  

The Board also notes that in April 2006 the veteran submitted 
a "VCAA Notice Response" in which she reported having 
recent medical treatment for some of the claimed 
disabilities.  The records from such treatment should be 
obtained.   

Finally, in June 2006, the appellant submitted additional 
medical evidence which was not accompanied by a waiver of her 
right to RO consideration.  Therefore, that evidence must be 
considered by the RO before it may be considered by the 
Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she provide authorization 
forms necessary to allow the RO to obtain 
her recent treatment records.  
Thereafter, the RO should attempt to 
obtain those records.  

2.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


